DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,627,980 to Rathsack (“Rathsack”) in view of U.S. 5,799,787 to Talbot (“Talbot”).
Regarding claim 1, Rathsack teaches a fishing lure container comprising a case (40) having an axial end (top of 41, 44) and oppositely axial end (bottom of 43); an axial wall (top of 41, 44) and oppositely axial wall (bottom portion of of 43) fixedly attached to the case, said walls being respectively positioned for closing the case at its axial and oppositely axial ends 
Rathsack does not explicitly teach an oppositely axial port opening the case at the oppositely axial wall, and an oppositely axial cap that is rotatable; and a quick disconnect fastener comprising a socket, at least a first release port, and at least a first spring hook, wherein at least a portion of the socket extends oppositely axially from the oppositely axial end cap, wherein the at least first release port opens at said portion, and wherein the at least first spring hook is adapted for engagement with the at least first release port, and wherein the oppositely axial cap oppositely axially underlies the oppositely axial wall.
Talbot teaches a fishing lure container, comprising an oppositely axial port opening the case at the oppositely axial wall (FIGS. 1A-2, showing port defined by bottom 30 and 40; see also Annotated FIG. 1B in Response to Arguments section below) and an oppositely axial cap (40) that is rotatable (FIGS. 1A-2); and Talbot teaches a quick disconnect fastener comprising a socket (96, FIG. 8), at least a first release port (98c), and at least a first spring hook (102), wherein at least a portion of the socket extends oppositely axially from the oppositely axial end cap (FIGS. 2, 7, 8 of Talbot show that the lower portion of the socket (96) (e.g., the lower 5/6 portion of the socket) “extends oppositely axially from the oppositely axial end cap” since the bottom part of it protrudes all the way through the bottom of the lower cap (FIG. 2). Further, any portion of the socket “extends oppositely axially from the oppositely axial end cap” since it extends upward from the bottom surface of the lower cap (FIG. 2). The claim terminology “a portion” and “extends oppositely axially from the oppositely axial end cap” is broad, especially see also Annotated FIG. 1B below).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of Rathsack to further include the oppositely axial port opening and oppositely axial cap, wherein the oppositely axial cap oppositely axially underlies the oppositely axial wall, as taught by Talbot, in order to provide an additional storage area within the bottom of the container. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of Rathsack to further include the quick disconnect fastener, as taught by Talbot, in order to make the container adjustable (Talbot at Col. 6, lines 15-35). 
Regarding claim 10, the combination of Rathsack and Talbot teaches wherein the axial port has a diameter (Rathsack at FIGS. 1, 2), and further comprising an insertion annulus radially overlying the lure frame, the insertion annulus having a diameter less than that of the axial port (Rathsack at FIGS.1, 2).
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathsack in view of Talbot as applied to claim 1 above, and in further view of and U.S. Patent No. 6,134,825 to Moffett et al. (“Moffett”).
Regarding claim 2, the combination of Rathsack and Talbot teaches each and every feature of claim 1 as discussed above, and it teaches wherein the case comprises a cylindrical 
Moffett teaches a fishing lure container comprising a lure dispensing port that opens the case at the cylindrical wall (Col. 3, lines 32-36; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of the Rathsack and Talbot combination by further including the port that opens the case at the cylindrical wall, as taught by Moffett, in order to providing the user with easy access to the contents within the container.
Regarding claim 3, the combination of Rathsack, Talbot, and Moffett teaches wherein the lure frame comprises an axially oblongated hook engaging member, said member co-rotating with the axial cap (Rathsack at 20, FIGS. 1, 2).  
Regarding claim 4, the combination of Rathsack, Talbot, and Moffett teaches a door assembly connected operatively to the case for alternatively closing and opening the lure dispensing port (Moffett at 5, FIGS. 1, 2).  
Regarding claim 5, the combination of Rathsack, Talbot, and Moffett teaches wherein the door assembly comprises an arcuately curved pocket door (Moffett at 5, FIGS, 1, 22).
Regarding claim 6, the combination of Rathsack, Talbot, and Moffett teaches wherein the at least first spring hook has axial and oppositely axial ends, said hook's axial end being fixedly attached to the lure frame's oppositely axial end (Talbot at 102, FIGS, 2, 7, 8).
Regarding claim 7, the combination of Rathsack, Talbot, and Moffett teaches wherein the at least first release port comprises at least a first hook edge, said hook edge being positioned for, upon an oppositely axial extension of the lure frame toward the oppositely axial cap, 
Regarding claim 8, the combination of Rathsack, Talbot, and Moffett teaches the at least first release port is positioned at the oppositely axial cap so that, upon the at least first hook edge's engagement of the at least first spring hook, fingertip pressure may be extended therethrough for disengaging said spring hook (Talbot at slot 98, FIGS. 2, 7, 8; Col. 6, lines 15-29).
Regarding claim 9, the combination of Rathsack, Talbot, and Moffett teaches a second spring hook, a second hook edge, and a second release port respectively positioned radially oppositely from the at least first spring hook, the at least first hook edge, and the at least first release port (Talbot at 102, 98, FIGS. 2, 7, 8; Col. 6, lines 15-29).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rathsack in view of Talbot as applied to claim 10 above, and further in view of U.S. Publication No. 2005/0001085 to Kimura (“Kimura”).
Regarding claim 11, the combination of Rathsack and Talbot teaches each and every feature of claim 10 as discussed above, and the combination teaches wherein the axial cap has an axial surface (Rathsack at FIGS. 1, 2), but it does not explicitly teach a radial array of fingertip sockets, each such socket opening axially at said axial surface.
Kimura teaches a radial array of fingertip sockets (22), each such socket opening axially at said axial surface (FIG. 1; ¶ [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of the Rathsack and Talbot combination by further including the fingertip sockets, as taught by Kimura, in order to facilitate opening the container. 
Regarding claim 12, the combination of Rathsack, Talbot, and Kimura teaches wherein the lure frame has a rotation axis, and wherein the axial cap's axial surface comprises a substantially perpendicular lure stand surface (Rathsack at FIGS. 1, 2).
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. The combination of Rathsack and Talbot teaches each and every element of independent claim 1. 
Regarding the “oppositely axial wall,” applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rathsack- not Talbot- was and still is relied upon for teaching an oppositely axial wall, as recited in section (b) of claim 1. (See page 2 of this Office Action, as well as page 3 of the Office Action mailed April 19, 2021.) Nevertheless, Talbot also teaches an oppositely axial wall (see Annotated FIG. 1B below), and Talbot particularly teaches how the oppositely axial wall interrelates with the oppositely axial port opening and oppositely axial cap. Annotated FIG. 1B below provides further clarification for how Talbot teaches a fishing lure container, comprising an oppositely axial wall, an oppositely axial port opening the case at the oppositely axial wall, and an oppositely axial cap, wherein the oppositely axial cap oppositely axially underlies the oppositely axial wall. 

    PNG
    media_image1.png
    386
    564
    media_image1.png
    Greyscale

Also, as shown above in Annotated FIG. 1B, Talbot teaches an “oppositely axial port opening” as recited in claim 1. The combination of Rathsack and Talbot teaches each and every element of independent claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643